EXHIBIT "A"
   Filing # 78689724 E-Filed 10/01/2018 05:00:41 PM


                    IN THE CIRCUIT COURT OF THE THIRTEENTH JUDICIAL CIRCUIT
                       IN AND FOR HILLSBOROUGH COUNTY, STATE OF FLORIDA
                                         CIVIL DIVISION

             ALICIA SPEARS, individually and on
             behalf of all those similarly situated,

                  Plaintiff,                                CLASS REPRESENTATION

             v.                                             Case No.:

             UNITED SERVICES AUTOMOBILE
             ASSOCIATION,

                  Defendant.
             ___________________________________/


                                           CLASS ACTION COMPLAINT
                                          AND DEMAND FOR JURY TRIAL


                    Plaintiff, ALICIA SPEARS (“Spears”), individually, and on behalf of all those similarly

             situated, brings this action against Defendant, UNITED SERVICES AUTOMOBILE

             ASSOCIATION (“USAA”), and alleges as follows:

                                                       Introduction

             1.     USAA insures all its Florida individual automobile insurance policyholders using the

             identical Form 5100FL(02) Rev. 10-12 policy form (the “Policy”). The Policy, as reformed to

             conform with Fla. Stat. § 626.9743(5)(a), allows USAA to adjust and settle a first-party motor

             vehicle total loss via a cash settlement based upon the actual cost to purchase a comparable

             motor vehicle. Such “actual cost” may be derived from the retail cost as determined from a

             generally recognized used motor vehicle industry source, including an electronic database. Fla.

             Stat. § 626.9743(5)(a)(2).

             2.     USAA purports to adjust and settle the total loss claims of all its Florida policyholders in

             this manner, but it does not do so in reality, thereby breaching the Policy as to all of them.



                                                             1



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 1
             Specifically, it uniformly uses the CCC ONE electronic system (the “CCC system”) a proprietary

             product licensed from CCC Information Services Inc. (“CCC”) to adjust and settle total loss

             claims in Florida. Use of the CCC system breaches the Policy in two major ways.

             3.     First, it is not a “generally recognized used vehicle industry source” as required by the

             Policy and Florida law. Second, it is specifically designed to underestimate the retail cost of

             comparable motor vehicles, including by using “condition adjustments” to create reduced vehicle

             values that are not indicative of the actual cost to purchase a comparable motor vehicle. The

             result is that in the overwhelming majority of cases, the CCC system undervalues insured

             vehicles by hundreds or even thousands of dollars when compared to the retail costs provided by

             generally recognized used motor vehicle industry sources such as the National Auto Dealers

             Association (“NADA”) database and the Kelly Blue Book (“KBB”) database, such that USAA’s

             breach damages all its Florida policyholders who suffer total losses.

             4.     To make matters worse, USAA additionally breaches the Policy and violates Florida law

             by failing to pay the “Dealer Preparation Fee and/or Document Fee” required to be disclosed per

             Sections 501.976(11) and 520.02(2), Fla. Stat., charged by every used car dealer in Florida (the

             “dealer fees”). Those fees constitute part of the “actual cost to purchase a comparable motor

             vehicle,” just like sales tax. USAA’s failure to pay these fees further damages each of its Florida

             policyholders who suffers a total loss by hundreds of dollars.

             5.     On behalf of herself and a class of similarly situated Florida USAA automobile insurance

             policyholders, Spears seeks a declaratory judgment that the Policy does not allow USAA to

             adjust and settle total loss claims using the CCC system and that USAA must pay dealer fees.

             She also brings a cause of action for breach of contract on behalf of herself and those other

             policyholders to recover the damages they suffered as a result of USAA’s use of the CCC system

             and refusal to pay dealer fees. In conjunction with both causes of action, Spears seeks to recover



                                                              2



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 2
             the reasonable attorneys’ fees and costs required to prosecute them.

                                                Jurisdiction, Parties, Venue

             6.     This is an action asserting class claims for declaratory relief and damages pursuant to

             Florida Rule of Civil Procedure 1.220(b)(1)(A), (2) and/or (3).

             7.     This Court has jurisdiction because Spears seeks declaratory relief and because the

             amount in controversy exceeds $15,000, exclusive of interest, costs, and attorneys’ fees.

             8.     Currently, Spears does not have evidence to support that the amount in controversy

             exceeds $5,000,000.

             9.     Plaintiff Alicia Spears is, and at all material times has been, a resident of Florida and

             insured by USAA.

             10.    USAA is a Texas corporation with its principal place of business in Texas registered to

             do and doing business in Florida as a Foreign Profit Corporation At all times material hereto,

             USAA was in the business of selling automobile insurance and adjusting and settling automobile

             insurance claims, including the sale of Collision and Comprehensive coverages and adjustment

             and settlement of first-party total loss claims under those coverages. USAA may be served with

             process through its registered agent for the service of process in Florida, Jimmy Patronis, the

             Chief Financial Officer of the Florida Department of Financial Services at 200 E Gaines St,

             Tallahassee, FL 32399.

             11.    Venue is proper in Hillsborough County, Florida, because USAA is a Foreign Profit

             Corporation and it has offices for the transaction of, and agents transacting, its customary

             business in Hillsborough County.

             12.    All conditions precedent to the maintenance of this action have occurred, have been

             performed, have been waived, or USAA is estopped from asserting them

                                   Factual Allegations Common to Spears and the Class



                                                             3



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 3
             13.      USAA insures all its Florida individual automobile insurance policyholders using the

             identical Form 5100FL(02) Rev. 10-12 policy form (the “Policy”). The Policy provides, in

             pertinent part, as follows:

                                     PART D – PHYSICAL DAMAGE COVERAGE

                      DEFINITIONS

                      A. "Actual cash value" means the amount that it would cost, at the time of loss,
                      to buy a comparable vehicle. As applied to your covered auto, a comparable
                      vehicle is one of the same make, model, model year, body type, and options with
                      substantially similar mileage and physical condition.

                      B. "Collision" means the impact with an object and includes upset of a vehicle.
                      Loss caused by the following is covered under Comprehensive Coverage and is
                      not considered collision: fire; missiles or falling objects; hail, water or flood;
                      malicious mischief or vandalism; theft or larceny; riot or civil commotion;
                      explosion or earthquake; contact with bird or animal; windstorm; or breakage of
                      window glass. If breakage of window glass is caused by a collision, you may elect
                      to have it considered a loss caused by collision.
                      …
                      D. "Loss" means direct and accidental damage to the operational safety, function,
                      or appearance of, or theft of, your covered auto or personal property contained in
                      your covered auto. Loss includes a total loss, but does not include any damage
                      other than the cost to repair or replace. Loss does not include any loss of use, or
                      diminution in value that would remain after repair or replacement of the damaged
                      or stolen property.
                      …

                      INSURING AGREEMENT

                   A. Comprehensive Coverage (excluding collision).

                   1. Physical damage. We will pay for loss caused by other than collision to your
                      covered auto, including its equipment, and personal property contained in your
                      covered auto, minus any applicable deductible shown on the Declarations.
                      However, we will pay for the cost of repairing or replacing the damaged
                      windshield on your covered auto without a deductible.
                      …

                   B. Collision Coverage. We will pay for loss caused by collision to your covered
                      auto, including its equipment, and personal property contained in your covered
                      auto, minus any applicable deductible shown on the Declarations
                      …

                      LIMIT OF LIABILITY

                                                              4



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 4
                   A. Total loss to your covered auto. Our limit of liability under Comprehensive
                      Coverage and Collision Coverage is the actual cash value of the vehicle,
                      inclusive of any custom equipment.

                   1. The maximum amount we will include Coverage is the lesser of: for loss to
                      custom equipment in or on your covered auto is $5,000.

                   2. We will declare your covered auto to be a total loss if, in our judgment, the cost
                      to repair it would be greater than its actual cash value minus its salvage value
                      after the loss.

                      …

                                             PART E-GENERAL PROVISIONS

                      CONFORMITY TO LAW

                      If any of the terms of this policy conflict with state or local law, state or local law
                      will apply

             14.      Pursuant to the Limits of Liability for the Collison and Comprehensive coverages of the

             Policy and Fla. Stat. § 319.30, USAA has the right when presented with a claim for damages to a

             vehicle where the cost to repair would be greater than its actual cash value minus its salvage

             value to declare the vehicle a total loss and pay the lesser actual cash value. Of course, when a

             vehicle is stolen, it is a total loss, and USAA must pay the actual cash value.

             15.      When USAA declares a vehicle a total loss, it must pay its insured the vehicle’s actual

             cash value as defined in and pursuant to Fla. Stat. § 626.9743. To the extent the Policy on its face

             is inconsistent with that statute, its own terms and Florida law compel that it be reformed to

             conform to the statute. Thus, if USAA elects to pay a cash settlement, as it uniformly does, it

             must pay “the actual cost to purchase a comparable motor vehicle, including sales tax,” which

             “cost may be derived from: … [t]he retail cost as determined from a generally recognized used

             motor vehicle industry source such as: … [a]n electronic database…” Fla. Sta. §

             626.9743(5)(a)(2)(a). This cash settlement is almost always paid before a policyholder purchases




                                                                5



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 5
             a replacement vehicle and its amount is independent of what the policyholder ends up spending,

             if anything. In fact, the policyholder may simply keep the cash settlement and never replace the

             total loss vehicle.

             16.     Upon information and belief, USAA has been using the CCC system to determine the

             actual cash values of total loss vehicles in Florida since 2010. The CCC system has the capability

             to provide a variety of methods for calculating total loss vehicle values which can be chosen

             among by its subscribing insurance companies. Accordingly, the references herein to the “CCC

             system” herein are properly regarded as references to the CCC system as used by USAA in

             Florida.

             17.     The CCC system provides total loss valuations automatically based on supposedly

             comparable vehicle data contained in its computer system and data on the insured’s total loss

             vehicle entered into it by USAA’s adjusters through a computer interface. Among that data

             entered into the CCC system are the total loss vehicle’s Vehicle Identification Number (“VIN”),

             which provides the vehicle make, model, configuration (e.g., number of doors, engine size,

             equipment and options), as well as the mileage and license plate number.

             18.     The CCC system starts by automatically calculating a “Base Value” for the total loss

             vehicle, as described below, which it adjusts based on the condition of the total loss vehicle.

             Specifically, USAA adjusters rate the condition of five components (mechanical, tires, paint,

             body, glass and interior) of the total loss vehicle as “Fair,” “Good,” “Very Good” or “Excellent”

             with the goal of adjusting the value of the total loss vehicle to reflect its actual condition as

             compared to the same vehicle in “Good” condition. If a component is rated “Poor,” it results in a

             downward adjustment to the vehicle’s “Base Value.” If a component is rated “Good,” no

             adjustment is made. And, if a component is rated “Very Good” or “Excellent,” it results in an

             upward adjustment to the vehicle’s “Base Value.” Effectively, then, the baseline condition used



                                                             6



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 6
             for total loss vehicles is “Good” condition. The result of taking the “Base Value” and making

             these additional “total loss vehicle component condition adjustments” is called the “Adjusted

             Value.” From the “Adjusted Value” the applicable deductible is subtracted, resulting in the

             “Settlement Value.” USAA pays the “Settlement Value” plus sales tax and title transfer and tag

             registration fees to its total loss policyholders.

             19.     The “Base Value” is calculated by searching the prices advertised by dealers on websites

             like Autotrader.com, Truecar and dealer websites for anywhere from three to twelve

             “comparable vehicles” located as close as possible to the insured’s residence, adjusting the

             advertised prices up or down based on mileage, optional equipment and a “Uniform Condition

             Adjustment” (see below) and then averaging the adjusted prices. Upon information and belief,

             the CCC system omits some of the highest priced comparable vehicles in the area in order to

             decrease the “Base Value.”

             20.     The supposed purpose of the “Uniform Condition Adjustment” to the “Base Value” is to

             adjust the comparable vehicles to the “Good” condition which is used as the baseline condition

             for the total loss vehicle. To do this, the CCC system assumes all of the “comparable vehicles”

             being offered for sale via a retail advertisement have an overall condition of “Very Good,” and it

             makes a uniform downward price adjustment to all of them to supposedly find their values if

             they were only in “Good” condition like the total loss vehicle. This assumption that all of the

             “comparable vehicles” are in “Very Good” condition is unwarranted, because CCC personnel, on

             average, do not inspect any or inspect only one of the “comparable vehicles” used in a valuation,

             so they have no actual knowledge of the conditions of virtually all of the “comparable vehicles.”

             21.    This systematic downward adjustment, which Spears terms the “Uniform Condition

             Adjustment,” results in a flat and uniform value decrease for each of the “comparable vehicles,”

             thereby lowering the average adjusted prices for the “comparable vehicles,” and thereby



                                                                  7



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 7
             lowering the total loss vehicle’s “Base Value.” The CCC system’s application of downward

             adjustments of the exact same dollar amounts to “comparable vehicles” with advertised prices

             that differ by thousands of dollars could not possibly serve its stated purpose, because vehicles

             with such different advertised prices could not all be adjusted to “Good” condition from

             supposedly “Very Good” condition by the exact same dollar amount reductions.

             22.    Accordingly, USAA’s use of “Uniform Condition Adjustments” to supposedly reduce

             “comparable vehicles” from an assumed “Very Good” condition to a “Good” condition when

             creating the “Base Value” is arbitrary and capricious and is not calculated to and does not result

             in the actual retail cost to purchase a comparable motor vehicle. Further, if CCC’s assumption

             that all or even the majority of dealer cars have a condition of “Very Good” or above is correct,

             such vehicles realistically constitute the comparable motor vehicles available to purchase by an

             insured at retail, and their “retail cost” should not be adjusted downward to the “Good” condition

             under the terms of Fla. Stat. § 626.9743(5)(a)(2) and the conformed Policy. Simply put, the use

             of “Uniform Condition Adjustments” by USAA is illegitimate, in breach of the Policy and in

             violation of Florida law.

             23.   The CCC system’s methodology is different from that of the two most well-known sources

             of used car values that are generally recognized in the used motor vehicle industry, NADA and

             KBB. The NADA and KBB databases use actual sales data, not “adjusted” advertised prices,

             from a multi-state region. They each provide a “retail clean” or “dealer” value, which would be

             the appropriate value to use given that Fla. Stat. § 626.9743(5)(a)(2) requires actual cash value to

             be based on the retail cost. Regardless of the reasons, in the vast majority of cases, the CCC

             methodology results in “Adjusted Values” that are lower than the NADA and KBB retail clean

             or dealer values.   Indeed, upon information and belief, CCC presents marketing materials,

             workshops, and training to prospective, and current, insurance company clients stating that the



                                                              8



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 8
             average market value as determined by the CCC system option of using adjusted advertised

             prices will result in lower total loss valuations and indemnity savings as compared to using

             NADA or KBB. USAA claims adjusters could in every case obtain the NADA retail clean value

             contemporaneous to the date of loss through NADA’s free online database, but USAA chooses

             not to do so based upon the uniform, pre-determined company policy to exclusively use the CCC

             system. Significantly, NADA offers subscribers to its electronic database the ability to obtain

             retail clean values at any specific dates in the past ten (10) years.

             24.   Every USAA policyholder whose total loss claim is adjusted by the CCC system in Florida

             receives a CCC ONE Market Valuation Report (“CCC Report”) setting forth the CCC system

             valuation. This report is retained in USAA’s electronic claims records. Despite having the

             access to evaluate its claims using the NADA electronic database, USAA uniformly refuses to

             use the NADA value in calculating the actual cash value of its policyholders’ total loss vehicles.

             In fact, USAA refuses to negotiate the “Base Value” calculated by the CCC system.

             25.   The CCC system does not comply with Fla. Stat. § 626.9743(5)(a)(2)(a) and, thus, breaches

             the Policy for two major reasons. First, it is not “a generally recognized used motor vehicle

             industry source” for the “retail cost” of used motor vehicles. No participants in the used motor

             vehicle industry use the CCC system—not dealers, not wholesalers, not buyers’ agents, not

             banks, not vehicle lenders, and not consumer buyers. Indeed, the CCC system is not available to

             consumers, and it is not even marketed to the motor vehicle industry as whole. Rather, CCC

             only offers the CCC system as a subscription service to insurance companies, which are not part

             of the used motor vehicle industry. Second, its selective exclusion of the “comparable vehicles”

             with the highest advertised prices and its use of systematic downward “Uniform Condition

             Adjustments” does not result in retail costs.




                                                                9



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 9
             26.   While USAA may try to argue otherwise, the CCC system is also not designed to and does

             not comply with Fla. Stat. § 626.9743(5)(a)(1). When that provision states “the actual cost to

             purchase a comparable motor vehicle… may be derived from:…the cost of two or more such

             comparable vehicles available within the preceding 90 days” (if “comparable motor vehicles are

             available in the local market area”), it means the actual cost of buying from private parties,

             which could only be determined by directly contacting those private parties and obtaining quotes

             for purchase. It does not provide for use of an electronic database or system at all, much less one

             that skews the choice of comparable vehicles to cheat its policyholders and that starts with mere

             advertised prices and applies automated deductions to adjust the condition and value of vehicle

             away from actual pricing. Nor does it mean determining retail prices by getting quotes from

             dealers, because that is the option provided by Fla. Stat. § 626.9743(5)(a)(3).

             27.    Further, despite any USAA claim to the contrary, the CCC system is not designed to and

             does not comply with Fla. Stat. § 626.9743(5)(a)(3).           It does not obtain “quotes” from

             dealers—the actual prices for which they commit to sell the cars. Rather, it takes advertised

             prices and makes illegitimate “Uniform Condition Adjustments” to those advertised prices, as

             requested by USAA.

             28.       In Florida, the “actual cost to purchase a comparable vehicle” and its “retail cost”

             necessarily include numerous fees, including title and license plate registration fees and sales tax,

             because the State of Florida requires a dealer to collect those amounts in connection with the sale

             and registration of a used motor vehicle. While USAA pays title, license plate and sales tax, the

             “actual cost to purchase a comparable vehicle” also includes dealer fees, because used car

             dealers in the State of Florida uniformly charge such dealer fees. Despite this, USAA uniformly

             refuses to pay these dealer fees which are not included in its CCC Reports.

                                 Factual Allegations as to USAA’s Treatment of Spears



                                                              10



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 10
             29.     On or about December 12, 2017, Spears’s vehicle (the “Covered Vehicle”), a 2013

             Hyundai Sonata SE, was involved in motor vehicle accident which rendered the vehicle a total

             loss. At that time, Spears was a contracting party and named insured under the Policy issued by

             USAA, which was in full force and effect.

             30.    On or about December 20, 2017, Spears made a total loss claim with USAA for payment

             on her Covered Vehicle. On January 2, 2018, USAA affirmed Collision coverage for the

             Covered Vehicle as a total loss.

             31.     Also on January 2, 2018, under a cover letter of that date, USAA sent Spears a CCC

             Report claiming an “Adjusted Value” of the Covered Vehicle of $10,400.00. This value

             represented a “Base Value” of $10,125, plus a “total loss vehicle component condition

             adjustment” of +$275.00 for the “Very Good” condition of the Covered Vehicle’s body. The

             CCC system calculated the “Base Value” of $10,125 by averaging the adjusted prices of twelve

             “comparable vehicles,” only one of which CCC claimed to have inspected. The advertised prices

             of the “comparable vehicles” ranged from a low of $7,999 to a high of $13,295. Despite this

             huge variance in advertised price, the CCC system applied a “Uniform Condition Adjustment” of

             -$681.00 to all twelve “comparable vehicles” used to calculate the “Base Value.” Neither the

             cover letter nor the CCC Report contained an adjustment for or offered to pay dealer fees. A

             redacted copy of the January 2, 2018 cover letter and enclosed CCC Report is attached hereto as

             Exhibit A.

             32.     Although Spears was unhappy with USAA’s valuation of the Covered Vehicle, because

             she was unsure how to challenge it and felt certain that it would take more time than she could

             afford given that she urgently needed a new vehicle for transportation and to pay off the loan on

             the Covered Vehicle, Spears accepted USAA’s offer to pay $10,400 as the Covered Vehicle’s

             actual cash value, plus $674.00 in sales tax, $77.75 in title transfer fees, and $4.50 in transfer



                                                            11



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 11
             license plate fees.

             33.       A later-run NADA report showed that the clean retail or dealer value of the Covered

             Vehicle was in fact $12,025 for a non-dealer certified vehicle. Thus, Spears’s vehicle was

             undervalued by approximately $1,625, not including an additional $97.50 of applicable sales tax

             on this additional value. A true and correct copy of the NADA report is attached hereto as

             Exhibit B.

             34.     Recalculating USAA’s “comparable vehicles” and the Covered Vehicle without any

             condition adjustments whatsoever results in a valuation of $10,806, still $1,219 short of the

             actual replacement cost at retail as evidenced by the NADA report. Even keeping the favorable

             “total loss vehicle component condition adjustment” of +$275, the resulting Covered Vehicle

             valuation would be $11,081, $944 less than the actual replacement cost at retail as evidenced by

             the NADA report. In addition to showing that the CCC system uses the “Uniform Condition

             Adjustment” to systematically lower the actual cash value paid to less than the real cost to

             purchase a comparable vehicle at retail, this demonstrates that the CCC system selects

             “comparable vehicles” or uses some other technique to deliberately undervalue total loss vehicles

             without even taking into consideration the “Uniform Condition Adjustment” and dealer fees.

                                                Class Action Allegations

             35.      Pursuant to Florida Rule of Civil Procedure 1.220(b)(1)(A), (2) & (3), Spears brings

             Count I of this action for declaratory judgment on her own behalf and on behalf of the Class

             defined below. Pursuant to Rule 1.220(b)(1)(A) & (3), she brings Count II for breach of contract

             on his own behalf and on behalf of the Class defined below

             36.     The Class consists of and is defined as all individuals who: (a) on or after October, 1,

             2013; (b) are or were covered by a USAA Florida personal automobile insurance policy; (c)

             made a claim under the Collision or Comprehensive coverage of that policy for damage or loss to



                                                            12



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 12
             a covered vehicle which USAA accepted and treated as a total loss claim; and (d) USAA paid the

             claim or offered to pay the claim (which offer remains unaccepted) on a cash settlement basis

             with the actual cash value derived from the CCC system (hereafter the “Class”). The class

             period will be from October 1, 2013, to the date of class certification (hereinafter the “Class

             Period”).

             37.        Spears reserves the right to amend the Class and/or add sub-class definitions as discovery

             proceeds and to conform to the evidence.

             38.        While the exact number of Class members is unknown at this time, Spears submits, based

             upon her counsel’s representation of automobile accident victims in Florida, that there are at

             least a hundred USAA policyholders spread throughout the State of Florida who are potential

             Class members in this action. Accordingly, separate joinder of all Class members would be

             impracticable.

             39.        This action poses questions of law and fact that are common to and affect the rights of all

             members of the Class. Such questions of law and fact common to the Class include, but are not

             limited to, the following:

                   a.    Whether USAA’s use of the CCC system to adjust and settle first-party motor vehicle

                        total losses breaches the Policy and violates Florida law?

                   b.   Whether USAA’s refusal to pay dealer fees breaches the Policy and violates Florida law?

                   c. Whether Spears and the other Class members were damaged by USAA’s use of the CCC

                        system in the amount of the difference between the “Base Value” of the total loss vehicle

                        and the NADA retail clean or dealer value for the vehicle?

                   d.    Whether Spears and the other Class members were damaged in the amount of the dealer

                        fees USAA refused to pay?




                                                                13



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 13
                   e. Whether Spears and the other Class members still insured by USAA are entitled to a

                       declaration of their rights under the Policy and Florida law in the event they suffer a total

                       loss to a covered vehicle?

                   f. Whether Spears and the other Class members are entitled to recover reasonable attorneys’

                       fees and costs in connection with the successful prosecution of their declaratory judgment

                       and/or breach of contract causes of action?

             40.       Spears’s claims are typical of the claims of the other members of the Class, because they

             all arise out of the exact same policies and practices of USAA and under the exact same theories

             of law.

             41.       Spears will adequately represent the Class, because she and the undersigned counsel she

             has retained have no conflicts of interest with the other Class members, she is ready, willing and

             able to represent the Class, and the undersigned retained attorneys are very experienced class

             action practitioners with extensive experience in prosecuting class actions against automobile

             insurers.

             42.         Spears’s and the Class’s declaratory judgment and breach of contract causes of action

             may be maintained as a class action pursuant to Rule 1.220(b)(1)(A) because the prosecution of

             separate claims by individual Class members would create a risk of inconsistent or varying

             adjudications concerning individual members of the Class which would establish incompatible

             standards of conduct for USAA. For example, the court in one case might rule that USAA must

             pay dealer fees while another might rule that it does not have to do so. USAA would be left in

             an untenable legal limbo in such an event because Florida law requires it to treat all insureds the

             same under similar circumstances.

             43.       Spears’s declaratory judgment cause of action may also be maintained as a class action

             pursuant to Rule 1.220(b)(2), because USAA has acted and refused to act on grounds generally



                                                                14



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 14
             applicable to all members of the Class, thereby making final declaratory relief concerning the

             Class as a whole appropriate. Specifically, USAA has in the past and will in the future adjust

             total loss claims the exact same way in breach of the Policy and in violation of Florida law,

             making declaratory relief for the Class as to its members’ rights under the Policy and Florida law

             appropriate.

             44.      Spears’s declaratory judgment and breach of contract causes of action may also be

             maintained as a class action pursuant to Rule 1.220(b)(3), because the questions of law or fact

             common to Spears and the Class predominate over any questions of law or fact affecting only

             individual Class members, and a class action is superior to other available methods for the fair

             and efficient adjudication of the controversy. As demonstrated by paragraph 39 above, all the

             questions necessary for resolution of USAA’s liability to Spears and the Class are common. The

             only individual issues are the amounts of damages, and they may be calculated on a mechanical,

             ministerial basis without the need for the trier of fact to decide them.

             45.      More specifically, the damages to each Class member from USAA’s use of the CCC

             system can be calculated by subtracting the “Base Value’ from the NADA value. To the extent

             any NADA values are not in USAA’s possession, they can be obtained from the NADA system.

             Spears can also provide evidence of the average dealer fees in Florida, which amount can be

             awarded to every Class member for USAA’s refusal to pay dealer fees.

             46.    A class action is superior because the amounts recoverable by individual Class members

             are not sufficient to justify individual suits against a large corporation like USAA which can be

             expected to vigorously defend every such suit. For that reason, Class members do not have a real

             interest in individually controlling their separate claims. Further, the overwhelming majority of

             Class members do not even know they have such claims to sue over. This is demonstrated by the

             fact that there do not appear be any pending individual suits in Florida over these issues. Simply



                                                               15



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 15
             put, there are no alternatives to a class action to resolve this controversy.

             47.    Even if individual suits were feasible and likely to be filed, it would be highly inefficient

             and a waste of the parties’ and the court system’s resources to repeatedly adjudicate the same

             factual and legal issues. Plus, it could result in undesirable inconsistent adjudications as set forth

             above. Thus, it is highly desirable to concentrate the litigation in this forum, which is well

             equipped to resolve the controversy for all Class members and USAA.

             48.     There are no unusual difficulties likely to be encountered in the management of this case

             as a class action. Florida law applies to all Class members’ claims, and the legal issues are

             simple matters of statutory and contractual interpretation. All Class members are readily

             ascertainable from USAA’s records, including physical addresses and email addresses (in most

             cases), making the provision of notice routine. Also, as previously explained, damages are easily

             and readily calculable for each Class member on a mechanical, ministerial basis.

                                       Count I – Class Action for Declaratory Relief

             49.    Spears and the Class re-allege and incorporate by reference Paragraphs 1-48 above.

             50.     Spears and the Class take the positions that the Policy as reformed to conform with Fla.

             Stat. § 626.9743(5)(a) (if necessary): (a) does not allow USAA to adjust and settle first-party

             motor vehicle total losses using the CCC system; and (b) requires it to pay dealer fees on total

             loss claims. USAA disagrees with these positions and uniformly uses the CCC system to adjust

             and settle such claims and refuses to pay dealer fees in connection with such claims.

             51.    Spears and the other Class members still insured by USAA are in doubt concerning their

             rights, and a bona fide present controversy exists between them and USAA concerning the

             proper interpretation of Fla Stat. § 626.9743(5)(a) and the Policy, and the parties' respective

             rights and obligations thereunder.




                                                               16



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 16
             52.     The rights, status, or other equitable or legal relations of the parties are affected by the

             Policy and Fla Stat. § 626.9743(5)(a). Accordingly, pursuant to Fla. Stat. § 86.021, Spears and

             the other Class members may obtain a declaration of their rights, status, or other equitable or

             legal relations thereunder.

             53.      Spears has retained the undersigned counsel to prosecute this action and is entitled to

             recover her reasonable attorneys’ fees and costs pursuant to Fla. Stat. § 627.428.

                                      Count II- Class Action for Breach of Contract

             54.       This is a class action for breach of contract brought by Spears and the Class against

             USAA.

             55.     Spears and the Class re-allege and incorporate by reference Paragraphs 1-48 above.

             56.     The Policy constitutes binding contacts between USAA and Spears and the other Class

             members. By its own terms and Florida law, to the extent the Policy’s express terms regarding

             the adjustment and settlement of first-party motor vehicle total losses on the basis of actual cash

             value vary from the provisions of Fla. Stat. § 626.9743(5)(a), it is deemed reformed to conform

             with that statute.

             57.     As explained above, by using the CCC system to adjust and settle the first-party motor

             vehicle total losses of Spears and the Class, USAA breached the Policy as to them. Such breach

             proximately injured Spears and each Class member in the amount of the difference between the

             “Base Value” calculated by the CCC system for the Class member’s total loss vehicle and the

             NADA database retail clean or dealer value for the vehicle.

             58.     As explained above, by refusing to pay Spears and the Class the dealer fees they would

             presumptively incur, USAA breached the Policy. Such breach proximately injured Spears and

             each Class member in the amount of the dealer fees.




                                                             17



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 17
             59.        Pursuant to Fla. Stat. § 627.428, Spears is entitled to recover her reasonable attorneys’

             fees and costs incurred in prosecuting this suit.

                                                  REQUEST FOR RELIEF

                      WHEREFORE, Plaintiff Alicia Spears and the Class respectfully request the Court to

             award the following relief against USAA:

                   a. Issue an order certifying that this action is properly maintainable as a class action under

                      Rule 1.220(b)(1)(a), (2) and/or (3) and appointing Spears to represent the Class defined

                      herein;

                   b. Issue an order appointing the undersigned law firms as class counsel;

                   c. Grant a judgment pursuant to Count I against USAA to Spears and the other members of

                      the Class still insured by USAA declaring the parties' respective rights and obligations

                      under the Policy and Florida law as set forth above;

                   d. Grant a judgment pursuant to Count II against USAA awarding Spears and the other

                      members of the Class damages for breach of contract as set forth above;

                   e. Grant a judgment against USAA pursuant to Counts I and/or II awarding Spears and the

                      Class their reasonable attorneys’ fees and costs incurred in this action pursuant to Fla.

                      Stat. § 627.428;

                   f. Grant a judgment pursuant to Count II against USAA awarding Spears and the Class pre-

                      judgment and post-judgment interest at the maximum rates permissible at law or in

                      equity; and

                   g. Grant a judgment against USAA awarding Spears and the Class all such other and further

                      relief, general or special, legal or equitable, to which they may be justly entitled.


                                                   Demand for Jury Trial



                                                                 18



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 18
             Spears and the Class hereby demand a trial by jury on all the issues so triable.

                                                           Respectfully Submitted,

                                                           /s/Scott R. Jeeves____________
                                                           Scott R. Jeeves, Esquire FBN 0905630
                                                           Primary Email: sjeeves@jeeveslawgroup.com
                                                           Secondary Email: khill@jeeveslawgroup.com
                                                                         lawclerk@jeeveslawgroup.com
                                                                         rmandel@jeevesmandellawgroup.com
                                                           THE JEEVES LAW GROUP, P.A.
                                                           954 First Avenue North
                                                           St. Petersburg, FL 33705
                                                           Telephone: (727) 894-2929

                                                           and

                                                           Craig E. Rothburd, Esquire FBN 49182
                                                           Email: crothburd@e-rlaw.com
                                                           CRAIG E. ROTHBURD, P.A.
                                                           320 W. Kennedy Blvd., Suite 700
                                                           Tampa, FL 33606
                                                           Primary Email: crothburd@e-rlaw.com
                                                           Secondary Email: mropp@e-rlaw.com
                                                           Telephone: (813) 251-8800

                                                           and

                                                           Casim Adam Neff, Esquire FBN 94030
                                                           Neff Insurance Law, PLLC

                                                           P.O. Box 15063
                                                          St. Petersburg, FL 33733-5063
                                                          Telephone: (727) 342-0617
                                                          Primary: cneff@neffinsurancelaw.com

                                                           ATTORNEYS FOR PLAINTIFF ALICIA
                                                           SPEARS AND THE CLASS




                                                              19



10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 19                   ###EFMESES###
                                                Exhibit A




10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 20
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 21
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 22
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 23
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 24
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 25
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 26
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 27
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 28
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 29
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 30
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 31
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 32
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 33
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 34
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 35
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 36
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 37
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 38
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 39
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 40
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 41
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 42
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 43
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 44
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 45
                                                Exhibit B




10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 46
10/1/2018 5:00 PM Electronically Filed: Hillsborough County/13th Judicial Circuit Page 47
